Title: To Thomas Jefferson from William Maclure, 20 November 1801
From: Maclure, William
To: Jefferson, Thomas


Paris 20th Novemr. 1801
I wrote you from England last summer and have since been thro’ Germany and on the Rhine I thought both the soil and climate in many places bore a greater resemblance to the soil and climate in the back parts of Pensylvania Maryland and Virginia than any part of Europe I have yet been in and finding that the farmers from the want of enclosures and pasture feed their cattle for some part of the year on roots induced me to forward to you by this opportunity some of the Beets and the Turnip Cabbage which they use principally as winter food for their cattle and hope they will arrive in time for you to make the experiment—am rather induced to believe that sufficient attention has not been paid in the Choice of seeds to the previouse habits of the vegitable depending much on the nature of the climate and perhaps something on the soil—in many of the experiments to rais winter food for the Cattle in Virginia such as turnips &c &c—the seeds have been brought from England & Holland where the climate is moist and not so variable in point of temperateture from their proximity to the Sea and Insolar situation for the same reason perhaps the Clover lucern & other grasses which growe in the upper parts of Germany might succeed with you where the English and Dutch seeds have failed and not improbably the Vine from the banks of the Rhine would thrive well on the Southwest mountains as the soil is much the same and the Climate equally warm—when I passed that country it was the Vintage and too early for the setts or I should have forwarded some from the different situations and exposures—They plant Tobacco very generally in Germany and have found it answere all the purposes of a Pulse crop in cleaning and ameliorating the soil in June they plant and take it up in Septemr when they immediately sowe wheat which experience has taught them yields a better crop than if the land had lain fallow the price is from 15/ to 16/ Stg ⅌ 100 [lb.] at which the farmer makes little or nothing but as a Pulse crope in the rotation they are induced to plant it every five years Ive rather been of oppinion that the common idea in Virginia of the Tobacco being an impoverishing crop arrose from allowing the Soil to wash after having been well pulverised and suffering the Stalks to run to seed after they were cut—in the country round the Hartz mountains they use pulverised Gypsum as a tope dressing for their Luzern & Clover tho their soil is calcariouse and frequently cut the lusern seven times and the clover five times by sowing about a bushell to the acre after every cutting—both in Germany and this country they are turning their attention more to agriculture than they used to do the cheapness of labour facilitates their experiments and, is perhaps the only part of their improvements that can add to the prosperity of America by addopting only those that have succeeded—much is expected here from the consequences of an active commerce I fear the immediate effects of the Peace on the trade of America the withdrawing that half of their commerce that depended on the war will make an equall reduction of the circulating medium of paper necessary for which Im affraid neither the mercantile men nor the Banks are prepared the immediate effects may be injuriouse tho’ the Ultimate result may be salutary the number of incorporated companies for the circulation of a paper medium is an evill not easily cured its a morgage on future industry for the expenditure and perhaps the extravagance of the past supported by a missplaced confidence its foundation vanishes at the approach of reformation and truth and the edifice crumbles to pieces in the hands of those that attemp the reform—as a protection for the seeds I have sent an abstract of the Kantian Philosophie its much in fashion in Germany tho I neither comprehend it nor have met with any one that appeared capable of an explanation it may be a new tho I scarce think it can be a usefull discovery youll excuse this scraul and believe me to be with much Esteem yours Sincerely
Wm Maclure
